Title: From Benjamin Franklin to All Captains and Commanders of American Armed Ships, 7 February 1781
From: Franklin, Benjamin
To: All Captains and Commanders of American Armed Ships


Gentlemen,
Passey, near Paris Feby. 7th. 1781—
It being authentically represented to me, that the worthy Citizens of Dublin, touched with the general Calamities with which Divine Providence has thought fit lately to visit the West India Islands, have charitably resolved to contribute to their Relief, by sending them some Provisions and Cloathing; and as the principles of common Humanity require of Us to assist our fellow Creatures, tho Enemies, when distressed by the Hand of God, and by no means to Impede the Benevolence of those who Commiserate their distresses, and would alleviate them: I do hereby earnestly recommend it to You, that if the Ship or Vessell in which the said charitable Supplies will be sent to the said Islands, should by the Fortune of War fall into any of your Hands, and it shall appear to You by her authentic Papers, that the Cargo is bona fide composed of such beneficent donations only, and not of Merchandize intended to be Sold for the Profit of the Shippers, you would kindly and generously permit the said Vessel to pass to the Place of her Destination; in doing of which You will not only have the present and lasting Satisfaction of having gratified your own humane and pious feelings as Men and as Christians; but will undoubtedly recommend yourselves to the Favor of God, of the Congress, of your Employers, and of your Country,
Wishing you Success in your Cruizes, I have the honor to be, Gentlemen, Your most Obedient, and most humble Servant
B. Franklin (sign’d) Minister plenipotentiary from theunited States of America to the Court of France

To all Captains and Commanders of Vessells of War belonging to the Thirteen United States of America, or either of them, or to any of the Citizens of the said States, or to the Allies thereof.
Copy

